Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                                CASE NO.:

     BRANNON HUDSON,

              Plaintiff,

     vs.

     AMERICAN MEDICAL
     (CENTRAL), INC.,
     a Foreign Profit Corporation,

              Defendant.
                                                    /

                           COMPLAINT AND DEMAND FOR JURY TRIAL

             COMES NOW the Plaintiff, BRANNON HUDSON (“Mr. Hudson” or “Plaintiff”),

    by and through his undersigned counsel, sues the Defendant, AMERICAN MEDICAL

    (CENTRAL), INC. (“AMCI” or “Defendant”) and alleges the following:

             1.      Plaintiff brings these claims against Defendant for national origin

    discrimination and retaliation in violation of Title VII (“Title VII”) and the Florida Civil

    Rights Act, Chapter 760, Florida Statutes (“FCRA”). Plaintiff is seeking damages including

    back pay, front pay, compensatory damages, punitive damages, and his attorneys’ fees and

    costs.

                       JURISDICTION AND CONDITIONS PRECEDENT

             2.      This Court has original jurisdiction over Plaintiff’s Title VII claims as they

    arise under federal law, pursuant to Title VII, and the actions giving rise to this lawsuit

    occurred in Miami-Dade County, Florida.

             3.      This Court has supplemental jurisdiction over Plaintiff’s FCRA claims, as
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 12



    they arise out of the same set of operative facts and circumstances as his Title VII claims.

           4.        Plaintiff timely dual-filed a Charge of Discrimination with the Equal

    Employment Opportunity Commission (“EEOC”), and the Florida Commission on Human

    Relations (“FCHR”) on or about June 26, 2020.

           5.        On or about January 26, 2021, Plaintiff received his Notice of Right to Sue

    from the EEOC.

           6.        More than one-hundred-and-eighty (180) days have passed since the filing

    of Plaintiff’s FCRA claims, rendering Plaintiff’s FCRA claims ripe for filing.

           7.        Plaintiff timely files this lawsuit, and has complied with all administrative

    prerequisites.

           8.        All conditions precedent to this action have been satisfied and/or waived.

           9.        Defendant is a foreign profit corporation that is registered to do business in

    the state of Florida, including, among other places, Miami-Dade County, Florida.

                                               VENUE

           10.       Venue is proper because Defendant conducts substantial business in Miami-

    Dade County, Florida, and Plaintiff worked for Defendant in Miami-Dade County, Florida,

    where the actions at issue took place.

                                               PARTIES

           11.       Plaintiff, who is an adult Black/African-American male, is protected by Title

    VII and the FCRA because:

                     a.     He suffered discrimination and retaliation by Defendant on the

           basis of his national origin; and

                     b.     He suffered an adverse employment action and was subjected

           to an increasingly hostile work environment based on national origin,


                                                   2
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 12



              including being terminated for same.

              12.    Defendant was at all material times an “employer” as defined by Title VII and

    the FCRA, as it employed in excess of fifteen (15) employees.

                                    GENERAL ALLEGATIONS

              13.    Mr. Hudson worked for AMCI as a Pharmacist at AMCI’s North Shore

    Medical Center in Miami, Florida, from August 1, 2014, until his termination on September

    20, 2019.

              14.    In November of 2018, AMCI appointed Eden Lorvinsky, who is Haitian-

    American, as its new Pharmacy Director.

              15.    Shortly after Ms. Lorvinsky took over as Pharmacy Director, Ms. Lorvinsky

    commenced a campaign of targeted discrimination in favor of fellow Haitians and Haitian-

    Americans, and of targeted discrimination and retaliation against individuals of non-

    Haitian heritage, including those, such as Plaintiff, of American heritage and national

    origin.

              16.    Special leeway was given by Ms. Lorvinsky to individuals of Haitian

    descent.

              17.    Despite co-workers having more seniority, for instance, Ms. Lorvinsky

    catered to individuals of Haitian descent by providing them customized schedules.

              18.    Despite this leeway, one of the individuals of Haitian descent nevertheless

    routinely showed up to work over an hour late for her scheduled shifts, without

    consequence.

              19.    Another individual of Haitian descent was allowed by Ms. Lorvinsky to

    leave the pharmacy immediately when the morning shift arrived, whereas Mr. Hudson and

    others were chastised even when they adhered to their schedules perfectly.


                                                     3
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 12



            20.      Another individual of Haitian descent was catered to with his own

    customized start time of 4:00 p.m., and was also conveniently kept off the weekend

    schedule by AMCI with the approval of his fellow Haitian-American, Ms. Lorvinsky.

            21.      Meanwhile, Ms. Lorvinsky watched Mr. Hudson’s attendance and clock-

    in/clock-out times very closely.

            22.      Ms. Lorvinsky began papering Mr. Hudson’s file with nitpicking

    “writeups” for so-called “absenteeism” if he clocked in fewer than ten (10) minutes late for

    the start of a shift.

            23.      Meanwhile, the much more egregious instances of tardiness committed by

    individuals of Haitian descent were indulged by Ms. Lorvinsky without rebuke or writeups.

            24.      Ms. Lorvinsky took personal notes on Mr. Hudson on the occasions when

    she called Mr. Hudson into her office to berate and verbally abuse him.

            25.      In the summer of 2019, deeply concerned by the flagrant discrimination and

    retaliation based on national origin being exercised by Ms. Lorvinsky, Mr. Hudson and

    several other colleagues petitioned AMCI’s North Shore Medical Center to clarify its

    tardiness and absenteeism policies.

            26.      In the course of this process, it became clear that Ms. Lorvinsky was

    erroneously characterizing extremely minor instances of tardiness on behalf of non-Haitian

    workers as outright “absences.”

            27.      Ms. Lorvinsky was also failing to apply AMCI’s own timeclock “grace

    period” properly.

            28.      All of these errors by Ms. Lorvinsky went in one direction: in favor of her

    preferred Haitian-American cohort, and against those of American or other origin, such as

    Plaintiff.


                                                  4
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 12



           29.     In August of 2019, Mr. Hudson objected directly to Ms. Lorvinsky herself,

    explaining that AMCI’s actions violated, inter alia, Title VII and the FCRA, because of

    her programme of favoritism, discrimination, and retaliation based on national origin.

           30.     Mr. Hudson’s objections constituted protected activity under Title VII and

    the FCRA.

           31.     On or about September 11, 2019, Mr. Hudson also met with Carmen Gomez

    in AMCI’s Human Resources Department.

           32.     At that time, Mr. Hudson objected that AMCI’s actions constituted unlawful

    discrimination based on national origin and violated, inter alia, Title VII and the FCRA.

           33.     Mr. Hudson’s objections constituted protected activity under Title VII and

    the FCRA.

           34.     Mere days later, on September 20, 2019, AMCI informed Mr. Hudson that

    it had terminated his employment, effective immediately.

           35.     Title VII and the FCRA prohibit national origin discrimination in the

    workplace.

           36.     Plaintiff’s termination constitutes an adverse action as defined by Title VII

    and the FCRA.

           37.     Plaintiff suffered an adverse action as a result of his national origin.

           38.     Defendant’s adverse employment action against Mr. Hudson was taken in

    retaliation for his national origin and in retaliation for Mr. Hudson’s objections to the

    discrimination based on national origin to which Defendant subjected him.

           39.     Ms. Lorvinsky’s remarks and actions demonstrate blatant discrimination

    based on national origin, and were wholly violative of Title VII and the FCRA.

           40.     At all material times hereto, Plaintiff was ready, willing and able to perform


                                                  5
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 6 of 12



    his job duties.

            41.       Defendant does not have a non-discriminatory, non-retaliatory rationale for

    allowing and participating in the discrimination and termination suffered by Plaintiff.

            42.       Plaintiff’s termination was for pretextual and discriminatory and retaliatory

    reasons based on Plaintiff’s national origin.

            43.       Plaintiff was treated in a disparate manner from his non-Haitian/Haitian-

    American counterparts.

            44.       By reason of the foregoing, Defendant’s actions violated Title VII and the

    FCRA.

            45.       Plaintiff suffered sufficiently severe and pervasive harassment to create an

    abusive working environment and, ultimately, termination, because of his national origin.

            46.       Any reason provided by Defendant for its actions is a pretext and cover-up for

    illegal discrimination and retaliation.

            47.       Plaintiff has suffered damages as a result of Defendant’s illegal conduct

    towards him.

            48.       Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.,

    to represent him in the litigation and has agreed to pay the firm a reasonable fee for its

    services.

                            COUNT I: DISCRIMINATION IN
                  VIOLATION OF TITLE VII BASED ON NATIONAL ORIGIN

            49.       Plaintiff re-alleges and re-adopts the allegations contained in paragraphs 1

    through 48 of the Complaint as if fully set forth in this Count.

            50.       The acts of Defendant, by and through its agents and employees, violated

    Plaintiff’s rights against national origin discrimination under Title VII.



                                                    6
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 7 of 12



           51.     The discrimination to which Plaintiff was subjected was based on his

    national origin.

           52.     Defendant’s discriminatory comments and actions were egregious, and

    provide direct evidence of its discriminatory motive to discriminate against Plaintiff. See,

    e.g., E.E.O.C. v. Beverage Canners, Inc., 897 F.2d 1067, 1068-69 (11th Cir. 1990).

           53.     National origin discrimination includes discrimination based on the place

    of origin of an individual’s ancestors, or because the individual possesses the physical,

    cultural, or linguistic characteristics of a national origin group. 29 C.F.R. § 1606.1; see

    also Salas v. Wis. Dep’t of Corr., 493 F.3d 913 (7th Cir. 2007).

           54.     The conduct of Defendant and its agents and employees proximately,

    directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

    benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

    mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

           55.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

    toward him.

           56.     The conduct of Defendant was so willful, wanton, and in reckless disregard

    of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

    Defendant, to deter it, and others, from such conduct in the future.

           57.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

    expenses pursuant to Title VII.

           58.     Plaintiff has no plain, adequate, or complete remedy at law for the actions

    of Defendant, which have caused, and continue to cause, irreparable harm.

           WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

    back pay, lost wages, front pay if reinstatement and/or reemployment is not possible,


                                                  7
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 8 of 12



    compensatory damages, punitive damages, attorneys’ fees and costs, and any other relief

    this Court deems just and proper.

                          COUNT II: RETALIATION IN
               VIOLATION OF TITLE VII BASED ON NATIONAL ORIGIN

           59.     Plaintiff re-alleges and re-adopts the allegations contained in paragraphs 1

    through 48 of the Complaint as if fully set forth in this Count.

           60.     The acts of Defendant by and through its agents and employees, violated

    Plaintiff’s rights against being retaliated against for opposing discrimination under Title

    VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e, et seq.

           61.     The retaliation to which Plaintiff was subjected was based on his opposition

    to Defendant’s illegal and discriminatory actions based on his national origin.

           62.     Plaintiff’s termination was within close temporal proximity of his

    objections to Defendant that he felt he was being discriminated against based on his

    national origin.

           63.     Plaintiff’s objections constituted protected activity under Title VII.

           64.     Plaintiff was terminated as a direct result of his objections to what he

    reasonably believed to be national origin discrimination.

           65.     Plaintiff’s objections to Defendant’s illegal conduct, and his termination,

    are causally related.

           66.     Defendant’s stated reasons for Plaintiff’s adverse employment action are a

    pretext.

           67.     The conduct of Defendant its agents and employees proximately, directly,

    and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

    future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental



                                                 8
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 9 of 12



    anguish, loss of enjoyment of life, and other non-pecuniary losses.

           68.     The conduct of Defendant was so willful and wanton, and in such reckless

    disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

    damages against Defendant to deter it, and others, from such conduct in the future.

           69.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

    expenses pursuant to 42 U.S.C. § 2000e-5(k).

           70.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

    Defendant, which have caused, and continue to cause, irreparable harm.

           WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

    back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

    compensatory damages, punitive damages, attorneys’ fees and costs, and any other relief

    this Court deems just and proper.

                        COUNT III: DISCRIMINATION IN
              VIOLATION OF THE FCRA BASED ON NATIONAL ORIGIN

           71.     Plaintiff realleges and re-adopts the allegations contained in paragraphs 1

    through 48 of the Complaint as if fully set forth in this Count.

           72.     The acts of Defendant, by and through its agents and employees, violated

    Plaintiff’s rights against national origin discrimination under the Florida Civil Rights Act,

    Chapter 760, Florida Statutes.

           73.     The discrimination to which Plaintiff was subjected was based on his

    national origin.

           74.     Defendant’s discriminatory comments and actions were egregious, and

    provide direct evidence of its discriminatory motive to discriminate against Plaintiff. See,

    e.g., E.E.O.C. v. Beverage Canners, Inc., 897 F.2d 1067, 1068-69 (11th Cir. 1990).



                                                 9
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 10 of 12



            75.     National origin discrimination includes discrimination based on the place

     of origin of an individual’s ancestors, or because the individual possesses the physical,

     cultural, or linguistic characteristics of a national origin group. 29 C.F.R. § 1606.1; see

     also Salas v. Wis. Dep’t of Corr., 493 F.3d 913 (7th Cir. 2007).

            76.     The conduct of Defendant and its agents and employees proximately,

     directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

     benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

     mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

            77.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

     toward him.

            78.     The conduct of Defendant was so willful, wanton, and in reckless disregard

     of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

     Defendant, to deter it, and others, from such conduct in the future.

            79.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

     expenses pursuant to Section 760.11(5), Florida Statutes.

            80.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

     Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

     back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

     compensatory damages, punitive damages, attorneys’ fees and costs, and any other relief

     this Court deems just and proper.

                            COUNT IV: RETALIATION IN
                 VIOLATION OF THE FCRA BASED ON NATIONAL ORIGIN

           81.      Plaintiff re-alleges and re-adopts the allegations contained in paragraphs 1



                                                   10
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 11 of 12



     through 48 of the Complaint as if fully set forth in this Count.

           82.      The acts of Defendant by and through its agents and employees, violated

     Plaintiff’s rights against being retaliated against for opposing discrimination under Section

     760.10(7), Florida Statutes.

           83.      The retaliation to which Plaintiff was subjected was based on his opposition

     to Defendant’s illegal and discriminatory actions based on his national origin.

           84.      Plaintiff’s termination was within close temporal proximity of his

     objections to Defendant that he felt he was being discriminated against based on his

     national origin.

           85.      Plaintiff’s objections constituted protected activity under the FCRA.

           86.      Plaintiff was terminated as a direct result of his objections to what he

     reasonably believed to be national origin discrimination.

           87.      Plaintiff’s objections to Defendant’s illegal conduct, and his termination,

     are causally related.

           88.      Defendant’s stated reasons for Plaintiff’s adverse employment action are a

     pretext.

           89.      The conduct of Defendant its agents and employees proximately, directly,

     and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

     future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

     anguish, loss of enjoyment of life, and other non-pecuniary losses.

           90.      The conduct of Defendant was so willful and wanton, and in such reckless

     disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

     damages against Defendant to deter it, and others, from such conduct in the future.

           91.      Plaintiff is entitled to recover reasonable attorneys’ fees and litigation


                                                  11
Case 1:21-cv-20672-JAL Document 1 Entered on FLSD Docket 02/17/2021 Page 12 of 12



     expenses pursuant to Section 760.11(5), Florida Statutes.

           92.      Plaintiff has no plain, adequate or complete remedy at law for the actions of

     Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

     back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

     compensatory damages, punitive damages, attorneys’ fees and costs, and any other relief

     this Court deems just and proper.

                                     JURY TRIAL DEMAND

            Plaintiff demands a trial by jury on all issues so triable.

     Respectfully submitted this 17th day of February, 2021.

                                                    By: _Noah E. Storch______
                                                    Noah E. Storch, Esq.
                                                    Florida Bar No. 0085476
                                                    RICHARD CELLER LEGAL, P.A
                                                    10368 W. State Rd.84, Suite 103
                                                    Davie, FL 33324
                                                    Telephone: (866) 344-9243
                                                    Facsimile: (954) 337-2771
                                                    E-mail: noah@floridaovertimelawyer.com

                                                    Trial Counsel for Plaintiff




                                                  12
